Citation Nr: 0639257	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-03 876	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for residuals of a right 
knee injury. 

2. Entitlement to service connection for residuals of a right 
cheek injury.  

3. Entitlement to service connection for pseudofolliculitis 
barbae.

4. Entitlement to service connection for chloracne.  

5. Entitlement to secondary service connection for a left 
knee disability.

6. Entitlement to secondary service connection for a back 
disability. 

7. Entitlement to secondary service connection for 
depression.

8. Entitlement to secondary service connection for 
osteoarthritis. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1973 to January 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2005, the veteran failed to appear at a hearing 
before the Board.  

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In his application for VA disability compensation, dated in 
April 2003, the veteran identified records of a Federal 
agency, pertinent to his claims, which have not been 
requested. 

Under the duty to assist, 38 C.F.R. § 3.159(c)(2), VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal agency.  Accordingly, the case is 
REMANDED for the following action:

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  





2. Request all records, including 
inpatient records, since 1974 from the 
William Beaumont Army Hospital at Fort 
Bliss in El Paso, Texas. 

3. After the above development is 
completed, determine whether a VA medical 
examination or medical opinion is 
necessary to decide the claims, and, if 
so, provide the veteran the appropriate 
assistance.  Then adjudicate the claims.  
If any benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GEORGE E.GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






2

